Citation Nr: 1502946	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  13-03 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, manifested by interstitial fibrosis, atelectasis and pleural plaques.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from March 1942 to December 1945; from July 1950 to July 18, 1951; and from approximately July 25, 1951 to March 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issue has been recharacterized to comport with the evidence of record. 

In September 2013 and June 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

A November 2014 supplemental statement of the case (SSOC) did not address VA treatment records that have been received since the June 2014 remand.  However, this evidence is subject to initial review by the Board, since the Veteran perfected his appeal on February 4, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  


FINDING OF FACT

The Veteran's lung disability is not attributable to his active duty service.  




CONCLUSION OF LAW

The criteria for service connection for a lung disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2011 letter satisfied the duty to notify provisions.  The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any non-VA treatment records that are pertinent to the appeal.  A VA examination was conducted in February 2014, and a supplemental opinion was obtained in September 2014.  These opinions are adequate for resolution of this matter.   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran asserts that he has disabling residuals of pneumonia incurred during service.  His service treatment records include records of chest X-rays conducted in July 1951; September 1959; December 1945; October 1953; August 1956; April 1960; August 1960; April 1963, and December 1963, all of which were negative for disease.  His February 1966 separation examination is negative for any respiratory abnormalities.  He denied a history of respiratory symptoms or chest pain on his accompanying report of medical history.  

Post-service medical evidence includes normal chest X-rays in July 1976, August 1983, and March 1990.  

An April 2001 chest X-ray showed bilateral scar atelectasis and possible pleural calcifications.  A February 2006 chest X-ray showed "minimal chronic interstitial fibrotic changes" in the lungs bilaterally, with no evidence of infiltrate or effusion.  The diagnosis was "mild COPD."  A May 2010 chest X-ray showed no change in the Veteran's pleural plaques.  

Despite the diagnosis of mild COPD in February 2006, the Veteran's VA treatment records do not indicate any respiratory symptoms, nor is there evidence of treatment for a chronic pulmonary disability, such as COPD.  In fact, VA treatment records consistently show that the Veteran's lungs are clear to auscultation and percussion.  Other than a self-reported history of "pneumonia," he has not reported chronic lung infections, shortness of breath, or other chronic respiratory complaints to his VA treatment providers.

The Veteran underwent a VA examination in February 2014.  He denied any lung or respiratory problems other than the scarring noted on chest X-rays from April 2001.  According to the examiner, the in-service symptoms described by the Veteran were consistent with transient upper respiratory infections, not pneumonia.  The examiner noted that current pulmonary function testing showed that the Veteran's pulmonary function is normal, with no evidence of a chronic respiratory disability.  The examiner concluded that the Veteran does not have a current respiratory disability.  The examiner specifically noted that the Veteran's primary care physician, Mr. M. K. is board-certified in pulmonary disease and despite the Veteran's monthly visits to his primary care physician, the Veteran's treatment records are silent for any current respiratory disability to include pneumonia or pneumonia residuals.

A supplemental VA medical opinion was received in September 2014.  The examiner noted that there was a gap of approximately 35 years between the Veteran's discharge from service and the 2001 chest X-ray which first noted lung abnormalities, with several intervening chest X-rays that were normal.  She also noted that the Veteran's service treatment records were silent for a chronic respiratory disability.  Because the Veteran did not have respiratory complaints or a diagnosis of a chronic respiratory disability, and because he was able to pursue an active lifestyle that included daily calisthenics, she found that the radiological findings do not represent a current disability.

Whether the radiological findings of lung scarring in 2001, 2006 and 2010 represent a disability for VA purposes is unclear, although the Board notes that the February 2014 VA examiner found the Veteran did not have a current respiratory disability based on PFT results.  In any event, even if the radiological findings were to constitute a respiratory disability for VA compensation purposes, the Board finds they are not related to the Veteran's military service.   

As noted, the February 2014 VA examiner found that the Veteran did not have any current respiratory disability based on PFT results the fact that the Veteran regularly sees his VA primary care physician who is board-certified in pulmonary disease and the Veteran's VA treatment records are devoid of any current respiratory conditions to include current pneumonia or pneumonia residuals.  Moreover, the September 2014 VA examiner opined that the radiological findings were not related to service, noting that they were first noted in 2001, 35 years after service, and that in the years between discharge from service and 2001, there were normal x-ray images of the Veteran's lungs from 1975 and 1983.   The Board finds the examiner's opinion to indicate that because of the normal x-ray findings in 1975 and 1983, any current abnormalities noted, such as interstitial fibrosis, atelectasis and pleural plaques, must have commenced after 1983 and are not otherwise related to service.

The Board acknowledges the Veteran's allegations that he believes the respiratory complaints he had in service are related to the current radiological findings.  The Veteran is competent to attest to the types of symptoms he experienced.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, questions regarding the etiology of a respiratory condition are medically complex and cannot be competently addressed by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The February 2014 and September 2014 VA examiners are medical professionals and competent to render opinions as to the nature and etiology of the Veteran's lung disability.  There is no competent and credible evidence which contradicts their findings; thus, they are of significant probative value.

In a February 2013 statement, the Veteran asserted that a VA treatment provider told him that he has a lung disorder that is related to his service.  All identified and available VA treatment records have been received and reviewed; such a statement has not been located in the clinical notes.  

The evidence is against a finding that the Veteran's lung disability is the result of his service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A.         § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection for a lung disability is not warranted. 

ORDER

Service connection for a lung disability, manifested by interstitial fibrosis, atelectasis and pleural plaques, is denied.



____________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


